EXHIBIT 99.4 EXECUTION COPY SERVICING AGREEMENT among CENTERONE FINANCIAL SERVICES LLC as Servicer U.S. BANK NATIONAL ASSOCIATION as Master Servicer and MERRILL LYNCH BANK USA, as Administrator Dated as of June 30, 2008 TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND USAGE 1 Section 1.01. Construction and Usage 1 Section 1.02. Definitions 2 ARTICLE IICUSTODIAN 7 Section 2.01. Custody of Receivable Files 7 Section 2.02. Duties of Custodian 7 Section 2.03. Instructions; Authority to Act 8 Section 2.04. Custodian’s Indemnification 8 Section 2.05. Effective Period and Termination 9 ARTICLE III ADMINISTRATION AND SERVICINGOF RECEIVABLES AND PURCHASED PROPERTY 9 Section 3.01. Appointment of Servicer; Duties of Servicer 9 Section 3.02. Collection of Receivable Payments 10 Section 3.03. Realization Upon Receivables 10 Section 3.04. Allocations of Collections 10 Section 3.05. Maintenance of Security Interests in Financed Vehicles 11 Section 3.06. Covenants of Servicer 11 Section 3.07. [RESERVED] 11 Section 3.08. Servicing Fee and Servicing Fee Rate 11 Section 3.09. Servicer Expenses 12 Section 3.10. Annual Statement as to Compliance; Notice of Event of Servicing Termination; Item 1122 Servicing Criteria Assessment 12 Section 3.11. Annual Independent Certified Public Accountant’s Report 13 Section 3.12. Sarbanes-Oxley Act of 2002 13 Section 3.13. Audit of Servicer’s Records 14 Section 3.14. Legal Proceedings 14 Section 3.15. Additional Regulation AB Provisions 14 Section 3.16. Limitation of Liability of the Servicer 15 Section 3.17. Delegation of Servicing Duties 17 ARTICLE IV DISTRIBUTIONS; STATEMENTS 17 Section 4.01. Establishment of Collection Account by the Master Servicer 17 Section 4.02. Distributions; Remittance Conditions 17 Section 4.03. Statements to Master Servicer 17 Section 4.04. Netting 18 i ARTICLE VMATTERS RELATING TO SERVICER,CUSTODIAN, ADMINISTRATOR AND MASTER SERVICER 18 Section 5.01. Representations 18 Section 5.02. Representations And Warranties Of the Master Servicer 19 Section 5.03. Representations And Warranties Of The Administrator 21 Section 5.04. Merger or Consolidation of, or Assumption of the Obligations of the Servicer 22 Section 5.05. Effective Period and Termination 22 Section 5.06. CenterOne Not to Resign as Servicer 23 ARTICLE VISERVICING TERMINATION 23 Section 6.01. Event of Servicing Termination 23 Section 6.02. Agreement to Cooperate Upon Termination or Resignation of the Servicer 24 Section 6.03. Waiver of Past Events of Servicing Termination 25 ARTICLE VII INDEMNIFICATION 25 Section 7.01. Indemnification of the Servicer 25 Section 7.02. Indemnification by the Servicer 25 ARTICLE VIII MISCELLANEOUS PROVISIONS 26 Section 8.01. Amendment 26 Section 8.02. Counterparts 26 Section 8.03. GOVERNING LAW 26 Section 8.04. Headings and Cross-References 26 Section 8.05. Notices 26 Section 8.06. Severability of Provisions 27 Section 8.07. Assignment 27 Section 8.08. No Waiver; Cumulative Remedies 27 Section 8.09. Termination of Agreement 27 Section 8.10. Independent Contractors 27 Section 8.11. Failure to Perform 28 EXHIBITS EXHIBIT ALOCATION OF RECEIVABLES FILES EXHIBIT BFORM OF MONTHLY SERVICING REPORT EXHIBIT CFORM OF SERVICER’S SARBANES-OXLEY CERTIFICATION EXHIBIT DMINIMUM SERVICING CRITERIA ASSESSMENT ATTACHMENT A MONTHLY DATA LAYOUT ANNEX AServicer Holiday List ii This SERVICING AGREEMENT (as from time to time amended, supplemented or otherwise modified and in effect, this “Agreement”), is made as of June 30, 2008 among CENTERONE FINANCIAL SERVICES LLC, a Delaware limited liability company, as servicer (the “Servicer”), and as custodian (in such capacity, the “Custodian”), U.S.
